Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Patent No, US 10, 602, 422 to Jagannatha et al. (hereinafter Jagannatha) in view of U.S.  Pre-Grant Publication US 2020/0120487 to Tang et al. (hereinafter Tang) 

 	As to claims 1 and 21, Jagganatha discloses a method comprising:
 	receiving a first request to establish a network connection, wherein the first request includes a first connection capability (Jagannathe; Fig.1B: 106; Col.4, lines 51-65 shows and discloses a component receiving a request from an application of the one or more applications for the data session. The data 
 	selecting a routing policy rule based on the first connection capability (Jagannathe; Fig.1B: 108; Col.4; lines 66-67 and Col. 5, lines 1-11 shows and discloses the component, based on receiving the request for the data session for the application, can search the URSP, stored in the URSP store, to identify a UE route selection policy URSP (=routing policy) rule associated with the application); and
 	sending a second request to a mobile communication network to establish a first type of network connection, wherein the first type of network connection is indicated by the selected routing policy rule (Jagganathe; Fig.1D: 112; Col.6; lines 11-30 shows and discloses the component can use the modem component to attempt to establish the data session, for the application, using the network slice and the data network specified in the URSP rule associated with the application.  In this way, the  component can instruct the modem component to request that a UPF device, included in the one or more networks, establish the data session with an endpoint (e.g., an application server, an application cloud platform, another UE, and/or the like) via the specified data network (e.g., by specifying an access point name (APN) associated with the data network, by specifying a data network name (DNN) associated with the data network, and/or the like))
 	Jagganathe discloses connection capability, but fails to disclose “wherein the first connection capability is an operating system (“OS”) specific parameter that indicates application requirements for the requested network connection using values specific to an OS of the UE”. However, Tang discloses
 	wherein the first connection capability is an operating system (“OS”) specific parameter that indicates application requirements for the requested network connection using values specific to an OS of the UE (Tang; [0020]; [0114]-[0016]; Table 1  shows and discloses connection capability is an S-NSSAI) for the requested network connection (i.e PDU data session). [00114] discloses operating system receiving DNN parameter (=values specific to an OS of the UE) sent by the application layer )  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to provide a particular service or preferred service based on the requirement and thus provide a QoS.

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein selecting the routing policy rule comprises:
 	identifying one or more second parameters corresponding to the first connection capability, each second parameter being an OS-independent parameter identifying the first connection capability (Jagganathe; Col. 6; lines 11-30 discloses S-NSSAI corresponds to second parameter and data session corresponds to first connection capability) and
 	searching a prioritized set of routing policy rules for a highest priority rule matching the one or more second parameters (Jagganathe; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30 ).

	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the prioritized set of routing policy rules comprises a UE Route Selection Policy (“URSP”), wherein the URSP is provisioned by the mobile communication network and wherein a routing policy rule in the URSP includes one or more OS-independent connection capabilities (Jagganathe; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30).

	As to claim 4, the rejection of claim 2 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein identifying the one or more second parameters corresponding to the first connection capability comprises mapping the first connection capability to an OS-independent parameter selected from a predetermined set of parameters (Jagganathe; Col. 6; lines 11-30 discloses predetermined set of parameters (i.e APN; DNN, S-NSSAI etc.). 

	As to claim 5, the rejection of claim 2 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the one or more second parameters indicate one or more of: access to a specific data network, access to a specific service provided by the mobile communication network, connectivity via a specific network slice in the mobile communication network, connectivity via a specific type of access network, low- latency connection, and infrequent data connection (Jagganathe; Col. 6; lines 11-30 discloses the APH component can use the modem component to attempt to establish the data session, for the application, using the network slice and the data network specified in the URSP rule associated with the application. Here Jagganathe is applied for the 3rd alternative) 

	As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition Jagganathe-Tang discloses further comprising:
 	sending an OS Identity parameter to the mobile communication network (Jagganathe; Col. 6; lines 11-30); and
 	receiving a prioritized set of routing policy rules, wherein a routing policy rule includes one or more OS-specific connection capabilities (Jagganathe; Col. 6; lines 47-67)  

	As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the OS Identity parameter is sent in a Registration Request 

	As to claim 8, the rejection of claim 6 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein sending the OS Identity parameter to the mobile communication network occurs in response to the mobile communication network requesting OS information (Jagganathe; Fig.6: 610; Col.13; lines 40-65)

	As to claim 9, the rejection of claim 6 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the prioritized set of routing policy rules comprises an OS-specific UE Route Selection Policy (“URSP”) (Jagganathe; Col. 6; lines 11-30);.

	As to claim 10, the rejection of claim 6 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the prioritized set of routing policy rules comprises a plurality of OS-specific application identities (Jagganathe; Col. 6; lines 11-30);

	As to claim 11, the rejection of claim 6 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the first connection capability indicates one or more of: access to a specific data network, access to a specific service provided by the mobile communication network, connectivity via a specific network slice in the mobile communication network, connectivity via a specific type of access network, low-latency connection, and infrequent data connection (Jagganathe; Col. 6; lines 11-30 discloses the APH component can use the modem component to attempt to rd alternative).

	As to claim 12, the rejection of claim 6 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the first request is received from an application, wherein the first connection capability indicates one or more application requirements for the network connection (Jagganathe; Fig.1B:106).

	As to claim 13, the rejection of claim 6 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the selected routing policy rule indicates Protocol Data Unit (‘PDU”) Session parameters to be used to establish a PDU Session supporting the first connection capability, wherein sending the second request to establish the first type of network connection includes sending a PDU Session Establishment request that contains the PDU Session parameters, wherein the first type of network connection is defined by the PDU Session parameters (Jagganathe; Col. 6; lines 11-30. Col.1, lines 36-47)

As to claims 14 and 22, Jagganatha discloses a method comprising:
receiving a first request to establish a network connection, wherein the request includes a first parameter (Jagannathe; Fig.1B: 106; Col.4, lines 51-65 shows and discloses a component receiving a request from an application of the one or more applications for the data session. The data session can include a data session for the application to communicate with an application server or the data session for the application to communicate with an application cloud platform associated with the application or a data session for the application to communicate with another UE corresponds to a network 
deriving a second parameter from the first parameter, the second parameter being an OS-independent value indicating identifying a connection capability of the requested network connection (Jagannathe; Col.8, lines 22-33 discloses the application associated with an identifier or parameter that identifies the type of application (i.e straming video application, social media application etc) and one type of application is different than other type of application);
selecting a routing policy rule based on the second parameter (Jagannathe; Fig.1B: 108; Col.4; lines 66-67 and Col. 5, lines 1-11 shows and discloses the component, based on receiving the request for the data session for the application, can search the URSP, stored in the URSP store, to identify a UE route selection policy URSP (=routing policy) rule associated with the application); and 
sending a second request to a mobile communication network to establish a first type of network connection, wherein the first type of network connection is indicated by the selected routing policy rule (Jagganathe; Fig.1D: 112; Col.6; lines 11-30 shows and discloses the component can use the modem component to attempt to establish the data session, for the application, using the network slice and the data network specified in the URSP rule associated with the application.  In this way, the  component can instruct the modem component to request that a UPF device, included in the one or more networks, establish the data session with an endpoint (e.g., an application server, an application cloud platform, another UE, and/or the like) via the specified data network (e.g., by specifying an access point name (APN) associated with the data network, by specifying a data network name (DNN) associated with the data network, and/or the like)).
  	Jagganathe discloses connection capability, but fails to disclose “wherein the first parameter being an operating system (“OS”) specific value that indicates application requirements for the requested network connection using a value specific to an OS of the UE”. However, Tang discloses
S-NSSAI) for the requested network connection (i.e PDU data session). [00114] discloses operating system receiving DNN parameter (=values specific to an OS of the UE) sent by the application layer )  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to provide a particular service or preferred service based on the requirement and thus provide a QoS.

As to claim 15, the rejection of claim 14 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the routing policy rule is selected from a UE Route Selection Policy (““URSP”), wherein the URSP is provisioned by the mobile communication network, and wherein a routing policy rule in the URSP includes one or more OS-independent connection capability identifiers (Jagganathe; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30)..

	As to claim 16, the rejection of claim 14 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the second parameter comprises one or more of: access to a specific data network, access to a specific service provided by the mobile communication network, connectivity via a specific network slice in the mobile communication network, connectivity via a specific type of access network, low-latency connection, and infrequent data connection (Jagganathe; Col. 6; lines 11-30 discloses the APH component can use the modem component to attempt to rd alternative) 

As to claim 17, the rejection of claim 14 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the first request is received from an application, wherein the first parameter indicates one or more application requirements for the network connection (Jagganathe; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30).

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein deriving the second parameter from the first parameter comprises mapping an OS-specific application requirement to an OS-independent connection capability identifier selected from a predetermined set of connection capabilities (Jagganathe; Fig.3; Lines 22-52; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30 discloses predetermined set of parameters (i.e APN; DNN, S-NSSAI etc).

	As to claim 19, the rejection of claim 14 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the selected routing policy rule indicates Protocol Data Unit (‘PDU”) Session parameters to be used to establish a PDU Session supporting the first parameter, wherein sending the second request to establish the first type of network connection includes sending a PDU Session Establishment request that contains the PDU Session parameters, wherein the first type of network connection is defined by the PDU Session parameters (Jagganathe; Col. 6; lines 11-30. Col.1, lines 36-47).

As to claim 20, the rejection of claim 2 as listed above is incorporated herein. In addition Jagganathe-Tang discloses wherein the OS-independent parameter identifying the connection capability is a connection capability identifier (Jagganathe; Fig.3; Lines 22-52; Col.4, lines 66-67 and Col. 5, lines 1-11, Col. 6; lines 11-30 discloses f parameters (i.e APN; DNN, S-NSSAI etc) associated with a particular connection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478